 



Exhibit 10.1

EXECUTION COPY
[COOPER]
SECOND AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of March 9, 2007, is entered into among COOPER RECEIVABLES LLC (the
“Seller”), COOPER TIRE & RUBBER COMPANY (the “Servicer”), MARKET STREET FUNDING
LLC, as Related Committed Purchaser and as Conduit Purchaser and PNC BANK,
NATIONAL ASSOCIATION, as administrator (the “Administrator”) and as Purchaser
Agent for the Market Street Purchaser Group.
RECITALS
     1. The parties hereto are parties to the Receivables Purchase Agreement,
dated as of August 30, 2006 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendment to the Agreement. The definition of “Specifically
Reserved Dilution Amount” set forth in Exhibit I to the Agreement is hereby
amended and restated in its entirety as follows:
     “Specifically Reserved Dilution Amount” means, at any time of
determination, the sum of (i) the “Cooper Tire Volume Rebate Liability”, which
shall equal the amount recorded on the books and records of Cooper Tire as the
aggregate accrued liability for future volume rebate payments of all Originators
at such time and (ii) the “Cooper Tire Marketing and Merchandising Reserve”,
which shall equal the amount recorded on the books and records of Cooper Tire as
the aggregate accrued liability for marketing and merchandising customer
incentive payments for all Originators at such time.
     SECTION 3. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator, the Purchaser and
the Purchaser Agent as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 



--------------------------------------------------------------------------------



 



     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary organizational action on
its part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties
hereto.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  COOPER RECEIVABLES LLC, as Seller    
 
           
 
  By:   /s/ Charles F. Nagy
 
          Name:  Charles F. Nagy         Title:   Assistant Treasurer    
 
           
 
  By:   /s/ Stephen O. Schroeder
 
          Name:  Stephen O. Schroeder         Title:   President and Treasurer  
 
 
                COOPER TIRE & RUBBER COMPANY, as Servicer    
 
           
 
  By:   /s/ Philip G. Weaver
 
          Name:  Philip G. Weaver         Title:    Vice President & Chief
Financial Officer    
 
           
 
  By:   /s/ Stephen O. Schroeder
 
          Name:  Stephen O. Schroeder         Title:   Vice President and
Treasurer    

(STAMP)      
Second Amendment to RPA (Cooper)

S-1



--------------------------------------------------------------------------------



 



                  Consented and Agreed;    
 
                PNC BANK, NATIONAL ASSOCIATION,         as Administrator    
 
           
 
  By:   /s/ William P. Falcon
 
    
 
      Name: William P. Falcon    
 
      Title:   Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,         as Purchaser Agent for
the Market Street Purchaser Group    
 
           
 
  By:   /s/ William P. Falcon
 
    
 
      Name: William P. Falcon    
 
      Title:   Vice President    
 
                MARKET STREET FUNDING LLC,         as a Related Committed
Purchaser and as Conduit         Purchaser    
 
           
 
  By:   /s/ Doris J. Hearn
 
Name: Doris J. Hearn     
 
      Title:    Vice President    

Second Amendment to RPA (Cooper)

S-2